Citation Nr: 0029667	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cerebral vascular accident (CVA) as secondary to service-
connected residuals of a skull fracture.

2.  Entitlement to an increased rating for residuals of a 
skull fracture, rated as 
50 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1945.

The Board of Veterans' Appeals (Board) previously denied 
entitlement to service connection for residuals of a CVA as 
secondary to service-connected residuals of a skull fracture 
in a January 1994 decision.

This current matter comes to the Board on appeal from May 
1996 and August 1996 rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  In January 1994, the Board denied entitlement to service 
connection for residuals of a CVA as secondary to service-
connected residuals of a skull fracture; this decision was 
not appealed.

2.  Evidence developed since the January 1994 adverse 
determination of the Board, when viewed in the context of the 
entire record, is cumulative and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.

3.  The veteran's service-connected residuals of skull 
fracture have not been shown to be productive of more than 
subjective complaints of an increase in severity.



4.  Service connection is currently in effect for residuals 
of a skull fracture, rated as 50 percent disabling, and for 
residuals of a lacerating wound of the tongue, rated as 10 
percent disabling.

5.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.


CONCLUSIONS OF LAW

1.  The January 1994 Board decision, which denied entitlement 
to service connection for residuals of a CVA as secondary to 
service-connected residuals of a skull fracture is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a CVA as 
secondary to service-connected residuals of a skull fracture 
has not been submitted and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The schedular criteria for a disability rating in excess 
of 50 percent for residuals a skull fracture are not met.  38 
U.S.C.A. §§ 110, 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321, 3.951(b) and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 9304 (1996) and Diagnostic Codes 8045, 
8100, 9304 (2000).

4.  The criteria for entitlement to special monthly 
compensation by reason of being in need of aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reveal that the veteran was struck by 
an automobile while walking along the street while on liberty 
in May 1945 in Portland, Oregon.  The veteran suffered 
multiple contusions about the head, face, lip and tongue, and 
was unconscious for 10 to 12 hours.  X-rays of the skull 
showed comminuted fracture of the frontal bone which extended 
into the frontal sinus of both sides.  The diagnosis was 
simple skull fracture and concussion.  In September 1945, a 
Medical Board recommended discharge due to the veteran's 
residual disability from the skull fracture.

At VA examinations in June 1946, September 1947, August 1948, 
and August 1949, the veteran's primary complaint was episodic 
headaches.  The diagnosis was encephalopathy, post-traumatic, 
residuals of skull fracture manifested by headaches and 
asthenia.  In January 1980, the veteran was seen by a private 
physician for exercise claudication of his left hip.  An 
aortogram was performed in February 1980, and the diagnosis 
was aorto-iliac occlusive disease (arteriosclerotic).  VA 
outpatient treatment records dated in 1989 reveal the veteran 
used nitroglycerin for chest pain.

A medical statement dated July 1990 indicated that the 
veteran exhibited findings of left hemiplegia from multiple 
cerebrovascular accidents.  In August 1990, the veteran was 
hospitalized for treatment of pneumonia with sepsis.  The 
veteran's history noted multiple cerebrovascular accidents 
with at least two to the brain stem.  The history included 
long-standing coronary artery disease.

In a letter dated September 1990, the veteran's physician, 
Robert L. Thomas, M.D., reported that the veteran was 
hospitalized in March 1990 due to a cerebrovascular accident.  
A computerized tomography scan revealed an ischemic 
infarction in multiple areas involving the posterior aspect 
of the right basil ganglia, the medial aspect of the right 
temporal lobe and the medial aspect of the right occipital 
lobe.  The physician stated that he was unsure of the exact 
etiology of the cerebrovascular accident but understood that 
the veteran sustained a severe head wound during military 
service which could be a positive factor.

In a letter dated November 1990, another physician, Carroll 
E. Rose, M.D., stated that he believed the veteran's present 
problems relating to his cerebrovascular accidents are 
directly related to the veteran's severe head injury suffered 
in service.  In February 1991, the veteran was hospitalized 
for the treatment of intractable diarrhea.  The veteran's 
history noted advanced atherosclerotic vascular disease and a 
previous major stroke which left the veteran bedridden.  The 
diagnoses at discharge were aspiration pneumonia, 
dehydration, and old cerebrovascular accident with residual 
paralysis and dysphagia.

A VA examination was conducted in December 1991.  The 
examiner noted that the veteran suffered a stroke in March 
1990 which had left him helpless.  He indicated the veteran 
is non-communicative.  The examiner completed a form for Aid 
and Attendance; the diagnoses were status post old brain 
injury and status post stroke with helplessness since March 
1990.

In March 1992, the Chief Medical Officer who was also the 
above VA examiner, was asked by an adjudication officer to 
render an opinion as to the etiology of the veteran's 
cerebrovascular accident and whether it could be related to 
the veteran's head injury in service.  The Chief Medical 
Officer stated that in 37 years of practice he had never seen 
a case in which he could attribute a later cerebrovascular 
accident to a prior head injury, particularly one involving 
this time spread.

In June 1993, a Board Medical Advisor reviewed the 
evidentiary record.  The Board Medical Advisor cited medical 
authority that:



The vascular complications of head 
injury, or craniocerebral trauma, include 
subarachnoid hemorrhage, extradural 
hemorrhage, subdural hemorrhage, subdural 
hygroma and intracerebral hemorrhage.  
These complications become clinically 
manifest fairly soon after the trauma 
(usually minutes, hours, days or weeks, 
but at times months).  
L. Rowland, M.D., et al., Merritt's 
Textbook of Neurology, 369-85 (8th ed. 
1989).  Arteriovenous aneurysms also 
occur, but they are usually the result of 
penetrating missiles.  Id., at 385.  
Thrombosis of the contralateral posterior 
cerebral artery is a rare complication of 
distortion of the brain by an extradural 
or subdural hematoma.  Such an event 
occurs in close temporal proximity to the 
head trauma, however, and never many 
years removed.  Id.

The Board Medical Advisor observed that the veteran exhibited 
no vascular complications arising from his head injury in 
1945 and that the first symptomatology of cerebrovascular 
disease was not until several decades later.  He noted the 
veteran's documented atherosclerotic peripheral arterial 
disease and coronary disease dating back to the late 1970's.  
He concluded that the veteran's ischemic infarcts are of 
atherosclerotic origin and that there is no relationship 
between the veteran's cerebrovascular atherosclerosis and the 
severe neurological disability resulting therefrom and the 
veteran's inservice craniocerebral injury.

Because it was deemed to be consistent with the medical 
evidence and supported by a standard medical authority, the 
Board Medical Adviser's opinion was considered to be highly 
persuasive.  As such, the Board concluded that the veteran's 
cerebrovascular accidents were unrelated to the inservice 
head injury.  Accordingly, the 1994 Board decision denied 
entitlement to service connection for residuals of a CVA as 
secondary to service-connected residuals of a skull fracture.

In conjunction with his present claims, the veteran was 
afforded VA examination in March 1996.  The examination 
report indicated that the veteran is now wheelchair bound and 
aphasic as a result of a severe CVA in 1990.  Physical 
examination revealed diagnoses of a history of chronic brain 
syndrome with chronic headaches secondary to a motor vehicle 
accident in 1990 and CVA with areas of cerebral ischemia in 
1990.

Statements from Dr. Rose dated in November 1995, as well as 
June and September 1996, reiterated that he believed the 
veteran's present problems relating to his cerebrovascular 
accidents are a continuation of his initial head injury 
suffered in service.  Dr. Rose further indicated that the 
veteran's condition is much worse than it was two to three 
years ago.  He is now in need of total and complete care and 
requires more assistance in taking care of his needs.  He 
needs full-time attendance and at the present time, his 
spouse is unable, without near constant help, to take care of 
him.

The veteran was afforded VA examination in November 1996, by 
the same examiner saw him in March 1996.  As to how much of 
the veteran's present symptomatology is related to his 
chronic brain syndrome, which he definitely has, and has had 
over the years, and how much is perhaps secondary to recent 
strokes, the examiner indicated that it is impossible to say.  
Perhaps, we could give him a 50/50 conclusion that 50 percent 
is from the old injuries and 50 percent is from the 
arteriosclerosis.  The examiner further noted that physical 
examination of the veteran is not particularly helpful.  The 
veteran does still have tremor and can move all extremities, 
but he has very little purposeful movement and is completely 
non-communicative.

In June 1996, the veteran was afforded a VA diseases and 
injuries of the brain examination.  Physical examination of 
the veteran revealed diagnoses of status post head trauma 
with skull fractures and subsequent problems with mentation, 
dizziness and headaches; trauma to the right leg with 
difficulties; and recurrent cerebrovascular accidents with 
severe dysarthria, dysphagia, inability to communicate, 
inability to ambulate and function and inability to care for 
any of his activities.

The veteran was also afforded a VA general medical 
examination in June 1996.  The diagnoses were multi-infarct 
dementia with chronic vegetative state; multiple 
cerebrovascular accidents in 1990 with a dense left 
hemiplegia; atherosclerotic vascular disease with well-
controlled hypertension and history of myocardial infarction; 
chronic obstructive pulmonary disease by history, with a 
history of recurrent exacerbations; and probable frequent 
aspiration.  The examiner commented that the veteran 
sustained a service-connected injury while on active duty in 
the Navy and had multiple medical problems secondary to that 
injury.  However, in 1990, he sustained several 
cerebrovascular accidents resulting in a chronic vegetative 
state.  The examiner noted that this is not likely to have 
been related in any way to his initial service-connected 
injury, but most likely was a direct result of his long-term 
history of hypertension and atherosclerotic vascular disease.  
However, the veteran is dependent upon his care provider, who 
is his spouse, for all activities of daily living including 
feeding.  He is unable to protect himself from the hazards of 
ordinary daily living.  He does not have adequate 
coordination of either upper or lower extremities.  The 
examiner felt that the veteran and his spouse would benefit 
from application for Aid and Attendance and Housebound 
Status.

Statement receives from Drs. Thomas and Rose in 1997 and 1998 
indicated their continued belief that the veteran's present 
problems relating to his cerebrovascular accidents are a 
continuation of his initial head injury suffered in service.

In February 2000, Dr. Rose certified that the veteran 
requires the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care on account of CVA 
and arteriosclerotic vessel disease (ASVD).



Statements from the veteran's daughter and private caregiver 
dated in February 2000 indicated that he requires care and 
assistance on a daily basis.

The veteran, inter alia, applied for and was granted pension 
and special monthly pension based on the need for aid and 
attendance in a March 2000 rating decision.

Analyses

i.  New and Material Evidence

The January 1994 Board decision denied entitlement to service 
connection for residuals of a CVA as secondary to service-
connected residuals of a skull fracture.  The decision was 
not appealed and became final.  38 U.S.C.A. § 7104.  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the CAVC) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).



Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the appellant has not submitted new and material evidence 
such as to reopen his claim for secondary service connection 
for residuals of a CVA.

The Board previously denied service connection for residuals 
of a CVA as secondary to service-connected residuals of a 
skull fracture insofar as the medical evidence, which 
included a Board Medical Adviser's opinion and a standard 
medical authority, indicated, contrary to prior statements 
submitted by Drs. Rose and Thomas, that the veteran's present 
cerebrovascular accidents were unrelated to his inservice 
head injury.  Although the recent statements submitted from 
Drs. Rose and Thomas are "new" insofar as they were not 
previously associated with his claims folder, the Board 
observes that they do not bear directly and substantially 
upon the issues at hand.  Indeed, these "new" statements 
merely reiterate the opinions previously submitted by these 
doctors in 1990.  

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, the essence of his 
statements was considered by the Board in its 1994 decision, 
and his current assertions are cumulative.

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for residuals of a CVA as secondary to 
service-connected residuals of a skull fracture.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen this claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

ii.  Increased Rating

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This amendment rewrites 
the 38 U.S.C. § 5107- "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  H.R. 
4205, the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

In deciding this appeal, the Board will apply the amended 
version of section 5107 cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the Board is satisfied that all relevant 
facts have been properly developed with respect to the 
veteran's increased rating claim.  That is, the Board finds 
that the record is devoid of any indication that there are 
other records available which should be obtained.  Therefore, 
no further development is required in order to comply with 
the duty to assist, as mandated by the current version of 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (2000), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (2000) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (2000) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

A longitudinal review of the record revealed that service 
connection for residuals of skull fracture was granted in a 
November 1945 rating decision and a 100 percent evaluation 
was assigned under Diagnostic Code 8001 of 1945 Edition of 
the VA Schedule for Rating Disabilities (1945 Schedule), 
effective from October 20, 1945.  The evaluation was reduced 
to 50 percent effective from April 20, 1946 by rating action 
in July 1946 and reduced to 30 percent effective from 
December 14, 1947 by rating action in October 1947.  By 
rating action of September 1949, the evaluation was increased 
to 50 percent effective from August 25, 1949.

On October 1, 1961, the 1945 Schedule was amended and 
Diagnostic Code 8001 was deleted and replaced by Diagnostic 
Code 8045 (Brain disease due to trauma), which provided that 
purely subjective complaints, such as headache, dizziness, 
insomnia, tinnitus, etc, recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating was not to be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of chronic brain syndrome [multi-
infarct dementia] associated with brain trauma.  See 
Transmittal Sheet 6, Looseleaf Edition-1957 of the 1945 
Schedule and 38 C.F.R. Part 4 (1996) and (2000).



In addition, a noncompensable evaluation is warranted for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once per month over the 
last several months.  38 C.F.R. Part 4, Code 8100 (2000).

In view of this regulatory change, it was incumbent upon the 
RO to correct the diagnostic code assigned for service-
connected residuals of a skull fracture on October 1, 1961 or 
soon thereafter; however, this did not take place for many 
years. Indeed, a review of the record reveals that code 
assigned for residuals of a skull fracture was not clearly 
changed from 8001 to 8045 until the veteran was denied 
entitlement to an increased rating in an October 1990 rating 
decision.

In the 1994 decision, the Board informed the veteran that the 
current medical findings do not support a 50 percent 
evaluation for residuals of a skull fracture as the current 
rating schedule provides only a 10 percent rating for 
residuals due to brain trauma in the absence of a diagnosis 
of multi-infarct dementia due to brain trauma.  The Board 
further indicated that the veteran's 50 percent evaluation 
for residuals of a skull fracture was protected and could not 
be reduced under the provisions of 38 U.S.C.A. § 110 (West 
1991).

This provision provides that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (2000).  The veteran's service-
connected residuals of a skull fracture have been 
continuously rated 50 percent disabling since August 1949 and 
as such, that evaluation is protected and cannot be reduced.



As to the veteran's present claim, the Board again finds that 
the schedular criteria for a disability evaluation in excess 
of 50 percent for residuals of a skull fracture have still 
not been met.  Although the June 1996 VA general medical 
examination report reflects a diagnosis of multi-infarct 
dementia, the examiner specifically noted the veteran's 
present symptomatology is not likely to have been related in 
any way to his initial service-connected injury, but most 
likely is a direct result of his 
long-term history of hypertension and atherosclerotic 
vascular disease.  Additionally, application of Diagnostic 
Code 8100 governing the evaluation of migraine headaches is 
not applicable to the veteran's symptoms because he has never 
been diagnosed with migraine headaches.  Therefore, 
entitlement to a disability evaluation in excess of 50 
percent for residuals of a skull fracture is not 
demonstrated.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent  VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, his views as to the complaints and/or the extent of 
disfigurement of his facial scar are specifically outweighed 
by the medical evidence of record cited above.  See Espiritu, 
supra.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).  There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Indeed, the preponderance 
of the evidence establishes that the veteran is in need of 
regular aid and attendance of another person on account of 
nonservice-connected residuals of a CVA.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service was not required.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).



Under the circumstances, the Board does not find that the 
evidence is in equipoise, and the provisions of 38 U.S.C.A. § 
5107(b) are not applicable.

iii.  Special Monthly Compensation

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the veteran's claim of 
entitlement to special monthly compensation.  That is, the 
Board finds that the record is devoid of any indication that 
there are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by the McCain 
Amendment cited above.

Review of the evidentiary record indicates that service 
connection is currently in effect for residuals of a skull 
fracture, rated as 50 percent disabling, and for residuals of 
a lacerating wound of the tongue, rated as 10 percent 
disabling.

SMC is payable to individuals who are so helpless as a result 
of service-connected disability that they are in need of the 
regular aid and attendance of another person.  38 U.S.C.A. 
1114 (West Supp. 2000).  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. §§ 3.352(a) and 
3.350(b)(3) (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2000).

Entitlement to SMC at the aid and attendance rate is 
warranted where the veteran is rendered helpless or bedridden 
as a result of service-connected disabilities alone.  This 
has not been demonstrated.  As noted above, the evidence 
shows that the veteran is in need of the regular aid and 
attendance of another person as a result of several 
cerebrovascular accidents resulting in a chronic vegetative 
state.  The preponderance of the evidence demonstrates that 
his present severely disabling symptomatology is not due to 
or the result of his service-connected residuals of a skull 
fracture.

In view of the foregoing, the Board finds that the veteran's 
current 
service-connected disabilities have not been clinically shown 
to result in functional incapacity; thereby requiring the 
regular aid and attendance of another person.  Accordingly, 
the Board concludes that the legal criteria of 38 C.F.R. § 
3.352(a) are not satisfied.

The Board does not find that the evidence as to the need for 
regular aid and attendance is in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a CVA as 
secondary to service-connected residuals of a skull fracture, 
the benefit sought on appeal is denied.

An increased rating for service-connected residuals of a 
skull fracture is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 18 -


- 1 -


